VICKERY, J.
' Epitomized Opinion
Plaintiff, who owned land, gave to defendant, for $200, an option to purchase within thirty days on certain terms. In the option the land was described as being “about one hundred and thirty-five feet more or less” in depth. Defendant did not exercise the right of option. Several months afterward defendant put the option on "record at the county recorder’s office. This suit was brought to remove the cloud from the title. Defendant filed a cross-petition to recover the $24)0 and for $2,000 damages because the land was in fact only 100 feet in depth. The Common Pleas denied the prayer of the petition and entered a decree quieting title. Defendant appealed to this court. Held:
Where the terms “about” or “more or less” are used the courts go to great length in putting the purchaser on his guard and in holding him to his contract. The $200 was properly held.-to be forfeited. The entry quieting title was proper. Decree for plaintiff.